DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 1-3 in the Remarks, filed January 12, 2022, with respect to the rejection(s) of claim(s) 1-3, 7, 9, 17 and 19, under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang et al (US Publication 2019/0150219 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
Claims 1-4, 7, 9, 17, 19, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US Publication 2019/0158360 A1).
Regarding to claims 1 and 19, Xu discloses a target radio access network RAN node 900 (fig. 9) associated with a second network (page 3 paragraph 0048), comprising: at least one memory 920; and at least one processor 910 coupled to the at least one memory and configured to (page 8 paragraph 0148): receive S402 a handover request message on a direct interface from a source RAN node in a first network, the handover request message requesting a handover of a radio terminal from the first network to the second network (fig. 7 page 7 paragraph 0119); receive S416 slice information and flow information (IP address, TEID, UE usage type, DCN-ID, etc.) from a core network (page 7 paragraph 0127) in a handover completion phase after receiving the handover request message and after the radio terminal connects to the target RAN node (page 7 paragraph 0134; noted the slice information received from CN node step S416 is received after receiving handover message step S402 and after radio terminal connects to the target RAN node step S407); and control S418 communication of the radio terminal based on at least one of the slice information and the flow information (page 8 paragraph 0136), wherein the slice information relates to a network slice in the second network to which the radio terminal is to be connected (page 7 paragraph 0121), and the flow information relates to at least one session to be established in the second network, serving as a bearer-less network, in order to transfer at least one packet flow of the radio terminal.

However, Wang discloses a radio access network RAN node 1606 for communicating, with gateway 1608, flow information includes a flow identifier (application ID) with respect to each packet flow of a radio terminal 1602, in a PDU-based network (fig. 16 page 14 paragraphs 0150-0151). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for communication of flow information in a PDU-based network as taught by Wang into Xu’s system to switch to an optimal connection for certain type of traffic flow via modifying a PDU session. 
Regarding to claim 2, Xu discloses the slice information includes: (a) identification information of the network slice selected for the radio terminal; (b) type information of the network slice selected for the radio terminal; or (c) identification information of a network node or a network function associated with the network slice selected for the radio terminal; or any combination thereof (page 7 paragraph 0121).
Regarding to claim 3, Xu discloses the slice information includes at least one of a mobility class and a session class that are supported by the network slice selected for the radio terminal (page 4 paragraphs 0069-0073).
Regarding to claims 4, 30, and 31, Xu discloses all the limitations with respect to claims 1, 17, and 19, except for the flow information further includes a flow QoS parameter with respect to each packet flow of the radio terminal. However, Wang discloses a radio access network RAN node 1704 for communicating, with gateway session management 
Regarding to claim 7, Xu discloses the at least one processor is configured to send S410 a path switch request message to the core network in the handover completion phase, and the path switch request message triggers the core network to select or create a network slice for the radio terminal (page 7 paragraph 0127).
Regarding to claim 9, Xu discloses the at least one processor is configured to transmit at least one of the slice information and the flow information to the radio terminal (page 8 paragraph 0136).
Regarding to claim 17, Xu discloses a source radio access network RAN node 800 (fig. 9) associated with a first network (page 3 paragraph 0048), comprising: at least one memory 820; and at least one processor 810 coupled to the at least one memory and configured to (page 8 paragraph 0147): determine S410 a handover of a radio terminal from the first network to a second network (fig. 7 page 7 paragraph 0118); send S402 a handover request message on a direct interface to a target RAN node in the second network in response to determination of the handover, the handover request message requesting the handover of the radio terminal to the second network (page 7 paragraph 0119); receive S404 the target RAN node, on the direct interface, a handover request acknowledge message containing a transparent container (page 7 paragraph 0121; slice information); and transmit S405, to the radio terminal, a mobility command message (RRC) 
Xu fails to teach for a PDU-session based network and the flow information includes a flow identifier with respect to each packet flow of the radio terminal.
However, Wang discloses a radio access network RAN node 1606 for communicating, with gateway 1608, flow information includes a flow identifier (application ID) with respect to each packet flow of the radio terminal, in a PDU-based network (fig. 16 page 14 paragraphs 0150-0151). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to arrange for communication of flow information in a PDU-based network as taught by Wang into Xu’s system to switch to an optimal connection for certain type of traffic flow via modifying a PDU session. 
Allowable Subject Matter
Claims 6, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/DUC T DUONG/Primary Examiner, Art Unit 2467